KELLER, J., dissents.
Argued April 28, 1930.
This is an appeal from an order of the learned court below discharging a rule to strike from the record a judgment entered in favor of the plaintiff.
The defendant gave a note on December 9, 1927, payable eighteen months after date, in monthly installments. It contained the following provision: "Failure to meet any payments when due shall render the installment feature of this obligation void and the remaining balance shall become immediately due and payable;" and authorized, in event of default, any attorney to appear and confess judgment. The statement filed with the confession of judgment averred that the defendant "under her hand and seal had promised to pay the said plaintiff the aforesaid sum of $396.64, as per conditions of note attached, after the date thereof, which period has now elapsed. Nevertheless, the said defendants, although often required, the aforesaid sum of money, or any part thereof to the said plaintiff yet have not paid, but hitherto altogether refused, and still refuse to pay. Whereupon the said plaintiff is damaged to the value of ($456.14) dollars." The confession of judgment sets forth that this sum is made up of a balance of $396.64 due on the note and attorney's commission of $69.50. The main reason urged for striking off the judgment is that there was no allegation of default or assignment of breaches under oath. The statement avers in effect that $396.64 was to be paid in monthly installments. The pleader does not use either "default" or "breach" but the averment is clear that there was a failure or omission to comply with the terms of the note, and that is sufficient. *Page 460 
In Hurley v. Henton, 293 Pa. 289, cited by appellant, there was no default alleged as to the payment of the principal or interest, but a failure to pay the taxes, which the court held was an independent covenant and was not contemplated as being part of the principal or interest. Nor is Kolf v. Lieberman,282 Pa. 479, or Jordan v. Kirschner, 94 Pa. Super. 252, helpful to the appellant, as there was no averment of default in either of these cases.
The judgment was confessed by an attorney authorized under a warrant executed by the defendant to confess judgment in the event there was a failure to meet any payments when due. There is no contention by the appellant that payments were made in accordance with the terms of the note or that the judgment was confessed for more than was due, or any other equitable matter that would appeal to the conscience of a chancellor: Kahn v. Harlan, 55 Pa. Super. 568 (572); Kirch v. Crawford, 61 Pa. Super. 288
(293).
In the argument of this case, a question arose as to the negotiability of the note. The appellant did not raise that point in her statement of the question involved, but as permission was granted to the appellee to file a supplemental brief, we will give expression to our views on that phase of the controversy.
The note authorized a confession of judgment to "the payee or any holder of this note." On the back of the note there appeared the following endorsement:
"For value received, the within note and balance due thereunder of $595 is endorsed without recourse to the Home Credit Company.
                                National Home Service Co. By E.R. Dentino, Mgr."
There was no averment that this note was endorsed prior to the accelerated maturity as the result of the failure to meet the payments. The 59th section of the *Page 461 
Act of May 16, 1901, P.L. 194, provides that every holder of a note is deemed to be a holder in due course. If the endorsement of the note is not dated, the presumption is that it was made at the time of the execution of the note (Amsbaugh v. Gearhart Co. Witman, 11 Pa. 482), or at least before maturity and dishonor: Snyder v. Riley, 6 Pa. 164. The burden of the attack on the negotiability of the note was directed to the warrant of attorney authorizing confession of judgment on failure to meet any payment when due, instead of at maturity.
In the case of Green v. Dick  Shope, 72 Pa. Super. 266, it was contended that the note was not negotiable because the warrant of attorney authorized a confession of judgment "at any time after the above note became due." Judge HENDERSON held that the negotiable quality of the note was not lost, stating, "It is obvious, however, from a consideration of section 10 (of the Act of 1901, supra) it was not the intention to make the effect of the warrant to confess judgment dependent on the use of the exact language above quoted. The section referred to provides that `the instrument need not follow the language of this act, but any terms are sufficient which clearly indicate an intention to conform to the requirements hereof.' It was the legislative purpose to provide that an obligation, otherwise negotiable, should not lose its negotiable quality by reason of a warrant of attorney authorizing the confession of judgment after the debt became payable."
It is obvious that it was the intention of the maker of the note that if he failed to comply with its terms, any attorney of record was thereupon authorized to confess judgment against him.
"Maturity" is defined in Bouvier's Law Dictionary, Vol. 2, Third Revision, 1914, p. 2122, as "the time when a bill or note becomes due." Under the terms of the note we are considering, it matured in eighteen *Page 462 
months, if payments were made as required, but in the event of a failure to meet any of the payments when due, the remaining balance became immediately due and the note then matured. If the note had permitted the entry of judgment prior to maturity, it would not be negotiable (Milton Nat. Bank v. Beaver, 25 Pa. Super. 494; Continental Guaranty Corp. v. Hughes, 81 Pa. Super. 264), but the acceleration clause providing that the note became due following failure to make a payment does not affect its negotiability.
The great weight of authority is to the effect that a note loses none of its attributes as a negotiable instrument because its due date may be accelerated by defaults of payment: Chicago Rwy. Equip. Co. v. Merchants' Bank, 136 U.S. 268; Clark v. Skeen,61 Kans. 526, 60 P. 327; Mackintosh v. Gibbs, 81 N.J.L. 577,80 A. 554; Hollinshead v. Stuart, 8 N.D. 35, 77 N.W. 89; McDonald v. Mulkey, 231 P. 662. For additional citations in support of this proposition, see 3 R.C.L. 909, Sec. 97, and 8 C.J. 139.
We regard the conclusion reached by the lower court as correct. Judgment is affirmed.